DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 11-25 are allowed.  The following is an examiner’s statement of reasons for allowance:  In regards to independent claim 1, the prior arts found do not teach “.....when the user interaction is directed away from the item, causing, by the computing system, presentation of a reduced amount of the text-based content at an angle, wherein the amount of the text-based content is reduced in proportion to a degree to which the user interaction is directed away from the item.....” in combination with all other claim limitations. Independent claims 11 and 16, both recite similar limitations as in claim 1, and are allowed for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892. In terms of closest prior art found, Juran et al.(US PGPub. No. 20180304107 is the closest prior art found that teaches reducing the amount of displayed information when the direction of the user’s gaze is rarely or never looking at the displayed information content, however, it does not teach the amount of the text is reduced in proportion to a degree to which the user interaction is directed away and display the reduced amount of text at an angle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174